11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Orlando Eleazar Guevara,                      * From the 35th District Court
                                               of Brown County
                                               Trial Court No. CR24170.

Vs. No. 11-17-00315-CR                        * August 30, 2019

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.